DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, species fig. 4, claims 1-5 and 11-15, in the reply filed on 7/5/22 is acknowledged.
Claims 6-10 and 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahori et al., US Publication No. 2002/0047203 A1.

Akahori anticipates:
1. An interconnection structure, comprising (see figs. 1, 10 and 11): 
	a dielectric layer (e.g. 2 in fig. 1; 2 in fig. 10); 
	an interfacial TiC layer (e.g. 30 in fig. 1; In fig. 10, a TiC layer 30 is disclosed at para. [0050]:  “a TiC layer 30 of 100 to 120 angstrom in thickness is also formed on the interface between the CF film 2 and the Ti layer 3”) on the dielectric layer, the interfacial TiC layer having a uniform thickness; and 
	a Ti layer (e.g. 3 in fig. 1; In fig. 10, layer 3 is Ti and/or layer 31 is TiN contains titanium) on the TiC layer.  See  Akahori at para. [0001] – [0152], figs. 1-27.

2. The interconnection structure of claim 1, further comprising a via (e.g. labeled 21 in fig. 3) in the dielectric layer (2), wherein the interfacial TiC layer (e.g. TiC layer 30 at para. [0050]) and the Ti layer (3 or 31) are in the via, fig. 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahori, as applied to claim 1 above, in further view of Oshima et al., US Publication No. 2002/0100984 A1.

	Regarding claim 3:
	Akahori teaches all the limitations of claim 1 above, and but is silent the dielectric layer is a photoimageable dielectric (PID).
	Akahori teaches the dielectric layer (2) is a fluorine added carbon film (CF) at para. [0004]. 
	In an analogous art, Oshima teaches a dielectric layer (19) is photoimageable (e.g. “photolithography”) to form wiring grooves (20), fig. 13.  The dielectric layer may comprise a CF type material.  See Oshima at para. [0101], para. [0126], [0136].

	Regarding claim 4:
	Akahori further teaches:
4. The interconnection structure of claim 3, further comprising a buildup dielectric layer underneath the PID (e.g. There are a plurality of dielectric layers 22-25 in fig. 11 to constituted a buildup dielectric layer.)

	Oshima also teaches:
4. The interconnection structure of claim 3, further comprising a buildup dielectric layer underneath the PID (e.g. There are a plurality of dielectric layers 11/15/18 in fig. 13 to constituted a buildup dielectric layer.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Akahori with the teachings of Oshima because materials such as a PAE type material (for example, FLARE film), a BCB (Benzocyclobutene) type material, an HSQ (Hydrogen Silsequioxane) type material and MSQ (Methyl Silsesquioxane) type material, or low dielectric film formed by a CVD method such as an SiOC type material or CF type material can be used as inter-wiring layers an patterned by photolithography to form wiring grooves to form a multi-layer wiring structure.  See Oshima at See Oshima at para. [0001], [0101], [0126].


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahori, as applied to claim 1 above, in further view of Bruley et al., US Publication No. 2014/0042442 A1.

Regarding claim 5:
Akahori teaches all the limitations of claim 1 above, but does not expressly teach a Cu layer on the Ti layer.
In Akahori’s fig. 10, the wiring layer (4) is tungsten (W) formed on the Ti layer (3 or 31).
In an analogous art, Bruley teaches “For example, the backend of a typical integrated circuit may include insulating materials, e.g., dielectric 130, which may comprise a low-k dielectric material…and copper (Cu) or tungsten…wiring formed in vias 140 and traces 150”.  See Bruley at para. [0023], fig. 1.
Bruley shows that copper or tungsten are considered equivalent materials known in the art for a wiring layer.  Therefore, because these two materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Akahori’s tungsten wiring for copper wiring.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Akahori with the teachings of Bruley because providing more than one material for the wiring layer (e.g. copper, tungsten, etc.) enables greater flexibility in semiconductor manufacturing and raw material selection.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyyedy et al., US Publication No. 2004/0160795 A1 in view of Akahori.

Seyyedy teaches:
11. A system, comprising (see fig. 3): 
	one or more storage components (“The first-level M1 interconnects and the second-level M2 can be used to connect to underlying transistors and, where applicable, to capacitors in DRAM memory arrays.” at para. [0039]); and 
	one or more integrated circuit die (e.g. see “chip” at abstract and “logic” in fig. 3) including one or more interconnection structures (M1, M2), the interconnection structures including:…
	
Regarding claim 11:
	Seyyedy does not expressly teach the interconnection structures including:
	a dielectric layer; 
	an interfacial TiC layer on the dielectric layer, the interfacial TiC layer having a uniform thickness; and 
	a Ti layer on the TiC layer.

	Akahori teaches this limitation as applied to claim 1 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Seyyedy with the teachings of Akahori because a TiC layer can be formed as an adhesive layer to prevent Ti from peeling off the underlying dielectric.  See Akahori at para. [0042] and Abstract, also see para. [0082] – [0083].


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyyedy in view of Akahori, as applied to claim 1 above, in further view of Oshima et al., US Publication No. 2002/0100984 A1.

	Regarding claim 13:
	Seyyedy and Akahori teach all the limitations of claim 1 above, and Akahori further teaches the dielectric layer (2) is a fluorine added carbon film (CF) at para. [0004]. 
	Seyyedy and Akahori are silent the dielectric layer is a photoimageable dielectric (PID).
	In an analogous art, Oshima teaches a dielectric layer (19) is photoimageable (e.g. “photolithography”) to form wiring grooves (20), fig. 13.  The dielectric layer may comprise a CF type material.  See Oshima at para. [0101], para. [0126], [0136].

	Regarding claim 14:
	Akahori further teaches:
14. The interconnection structure of claim 13, further comprising a buildup dielectric layer underneath the PID (e.g. There are a plurality of dielectric layers 22-25 in fig. 11 to constituted a buildup dielectric layer.)

	Oshima also teaches:
14. The interconnection structure of claim 13, further comprising a buildup dielectric layer underneath the PID (e.g. There are a plurality of dielectric layers 11/15/18 in fig. 13 to constituted a buildup dielectric layer.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Seyyedy and Akahori with the teachings of Oshima because materials such as a PAE type material (for example, FLARE film), a BCB (Benzocyclobutene) type material, an HSQ (Hydrogen Silsequioxane) type material and MSQ (Methyl Silsesquioxane) type material, or low dielectric film formed by a CVD method such as an SiOC type material or CF type material can be used as inter-wiring layers an patterned by photolithography to form wiring grooves to form a multi-layer wiring structure.  See Oshima at See Oshima at para. [0001], [0101], [0126].


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyyedy in view of Akahori, as applied to claim 1 above, in further view of Bruley et al., US Publication No. 2014/0042442 A1.

Regarding claim 15:
Seyyedy and Akahori teach all the limitations of claim 1 above, and Akahori further teaches in fig. 10, the wiring layer (4) is tungsten (W) formed on the Ti layer (3 or 31).
Seyyedy and Akahori do not expressly teach a Cu layer on the Ti layer.
In an analogous art, Bruley teaches “For example, the backend of a typical integrated circuit may include insulating materials, e.g., dielectric 130, which may comprise a low-k dielectric material…and copper (Cu) or tungsten…wiring formed in vias 140 and traces 150”.  See Bruley at para. [0023], fig. 1.
Bruley shows that copper or tungsten are considered equivalent materials known in the art for a wiring layer.  Therefore, because these two materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Akahori’s tungsten wiring for copper wiring.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Seyyedy and Akahori with the teachings of Bruley because providing more than one material for the wiring layer (e.g. copper, tungsten, etc.) enables greater flexibility in semiconductor manufacturing and raw material selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
26 September 2022